Ellison, J.
This action is to enforce a mechanic’s lien. The trial court excluded the lien paper and refused to enforce the lien. Plaintiffs appealed.
The lien paper shows an itemized account, with the' day and the month to each item proper in every respect, unless it is for omitting the year to each item. At the head of the account, however, there are the words and figures as follows: “Kansas City,-88.” We regard this as sufficiently itemized and dated to render it the “just and true account,” required by the statute as interpreted in Coe v. Ritter, 86 Mo. 277; Rude v. Mitchell, 97 Mo. 365, and Curless v. Lewis, 46 Mo. App. 278. In the latter case there was no date to the account, except at the head there were the words, “Lamar, Missouri, July 16, 1888,” which the paper itself showed "had no reference to the items which made up the account, and we held it insufficient. In this case the affidavit to the lien paper shows the year “’88” at the head of the account refers to the day and month placed opposite each item, inasmuch as it was made in December, 1888, and states that the account accrued within six months ; which must mean within the six months prior to the time it was made.
II. It is not necessary that either the lien paper or the affidavit thereto, when complete and proper, should state when the account accrued. The dates to the account, and the filing with the clerk, will show the fact whether the paper has been filed within the proper period. The date of the last item, in the absence of anything appearing to the contrary, will be presumed to be the date at which the account accrued. So that, if such date and the date of the filing with the clerk are within the period of six months or other time allowed, it is sufficient. The lien paper may, as in this case, contain statements which may help out imperfections, but which would not have been necessary had such imperfections not existed. The petition which declares *165on the lien paper is the proper place in which to state snch matter. All that the lien paper should state will be found set out in section 6709, Revised Statutes, 1889.
* III. The lien paper is objected to on the ground that it does not itself show, and that it was not otherwise shown, when the account was filed with the clerk. The account and affidavit were on separate pieces of paper, but tacked together. They were folded together so that the paper upon which the aflidavit was written name upon the outside on which was indorsed the clerk’s filing. This we consider sufficient, nothing more appearing.
IY. It is next objected under the authority of McAdow v. Sturtevant, 41 Mo. App. 220, that the lien paper does not state the name of the owner of the property at the time of making the contract for the material. The paper does state the name of the owner, and this is all that is required by the statute. Nothing more appearing, it will be presumed he was the owner at the time of making the contract.
Y. The last objection is that the lien paper does not show ‘‘that the improvements referred to were built upon contiguous lots, or under one general contract.” We decided in Twitchell v. Devens, 45 Mo. App. 283, that this was a matter of pleading, and did not necessarily belong to the lien paper.
It follows from the foregoing that the lien paper was improperly excluded, and the judgment will be reversed and cause remanded.
All concur.